DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7, 10, 19, 22 and 24-25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Buehler (20050193901).
Buehler teaches a kitchen appliance for the at least partially automated processing (par. 0431, 0436) of recipes (par. 0439), comprising 
A cooking vessel having a bottom for holding ingredients for the processing of the recipe (par. 0167),
an electrical functional unit (par. 0151) for processing the ingredients when processing the recipes (par. 0151, 0431).
The electrical functional unit (par. 0431) comprising 
an electrically driven agitator configured for mixing ingredients in the cooking vessel (fig. 15a, 0200, 0193) 
an electrical heating element (fig. 15a, par. 0200, 0193) for heating the ingredients (par. 0193, 0200) from the bottom of the cooking vessel (par. 0167), the electrically driven agitator and the electrical heating elements enabling the functional unit to automate some or all of the steps involved in processing the recipes (mix, heat par. 0236; par. 0476-0477).
the kitchen appliance further comprising a base unit which holds the cooking vessel (fig. 1; par. 0145, par. 0167-0169 base unit relative cooking surface and module)
The base unit housing;
a user interface (par. 0460) for detecting a user input (par. 0461),
an integrated control unit (par. 0462), which is in communication connection with the user interface (par. 0461, 0465), the integrated control unit being configured to select at least one recipe as a function of the user input (par. 0462 user selection) and the integrated control unit further being configured to process an automatic cooking operation based on the at least one selected recipe by controlling the electrically driven agitator and the electrical heating element (par. 0209, 0210)
wherein the integrated control unit is designed such that a recipe-specific list of ingredients of the at least one selected recipe can be determined (par. 0472) and made available to an external receiving device (par. 0472; print; order) in a purchasing list (par. 0472) via a device interface connected to the integrated control unit (par. 0472).
Wherein the integrated control unit is configured to receive a selection of at least two recipes (par. 0432 “all requested dishes”; par. 0448 other dishes; par. 0463 list of possible dishes; par. 0472 planned menus) via the user interface (par. 0463), the integrated control unit determines at least one recipe-specific list of ingredients (par. 0443 and par. 0448 and par. 0449) for each of the selected (par. 0472 planned menus; par. 0443 and par. 0448 and par. 0449) and the integrated control unit processes each of the recipe-specific list of ingredients in a separate purchasing list (par. 0472 evaluated relative each planned menu; par. 0463 recipe specific) and combines the recipe-specific lists of ingredients in a combined purchasing list (par. 0472).
With respect to claim 2, the purchasing list can be created by the integrated control unit as a function of predetermined packaging sizes (par. 0304; individual storage container; par. 0472 need to be restocked) of the ingredients (par. 0304).
A memory unit can be brought into communication connection with the integrated control unit (par. 0438; 0469), in which at least the selected recipe (par. 0438), at least one of a predefined recipe collection (par. 0438) or the purchasing list can be stored (par. 0472).
The user interface comprises a display unit (par. 0461) by means of which at least one of the recipe collection or the recipe-specific list of ingredients or the purchasing list can be displayed (par. 0462-0464).
The integrated control unit is designed to interpret the selected recipe in such a way that the recipe-specific list of ingredients of the selected recipe can be extracted (par. 0463; flagged).
The integrated control unit is designed to store a recipe history in the memory unit (par. 0464; favorites; par. 0472; inventory), the recipe history comprising previously selected recipes (par. 0464, 0472), and the integrated control unit can determine, as a function of the recipe history, a need for ingredients from the recipe-specific list of ingredients for the purchasing list (par. 0472).
The integrated control unit is designed to trigger an order automatically by sending at least part of the purchasing list via the device interface (par. 0472).
With respect to claim 19, the packaging sizes are being automatically obtainable via a device interface (par. 0319).
With respect to claim 22, the electrically driven agitator and the electrical heating element are arranged at a cooking vessel (fig. 15a).
With respect to claim 24, wherein the integrated control unit is configured to process the automatic cooking operation based on the at least one selected recipe after a confirmation of at least partial processing of the purchasing list, where it is noted the purchasing list as claimed is determined by the control unit (par. 0472 need to be restocked).
With respect to claim 25, wherein the integrated control unit is configured to bring the selected recipe into a deactivated state (par. 0463; relative dishes it can’t make; par. 0472) and only transfer it into an activated state (par. 0463 “list of possible dishes it could make”; par. 0472 resupply) if the integrated control unit receives a confirmation of at least partial processing of the purchasing list (par. 0472 resupply) wherein in the deactivated state, the selected recipe is at least incapable to be executed for a user (par. 0463; not listed relative “dishes it could make”) and in the activated state, the selected recipe is at least executable for a user (par. 0463 “list of possible dishes it could make”).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 8-9, 21, 24 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Buehler (20050193901) in view of Ringham et al. (20090083327).
Buehler is taken as above.
Buehler teaches control system programs that evaluates desired recipes relative ingredient supply and providing a printed shopping list based on which ingredients are needed (par. 00472) and thus one of ordinary skill in the art would have been motivated to look to the art of interactive recipe preparation using shopping lists and more specifically recipe selection evaluated relative ingredient supply as taught by Ringham and desired by Buehler.
With respect to claim 8, since Buehler teaches a control system which can offer the user a list of possible of dishes (par. 0463) and since Buehler recognizes and alerts the user of the status of the ingredient (par. 0472).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to combine the teachings such that the selected recipe can be brought into a deactivated state by the integrated control unit as taught by Ringham, i.e. deactivated relative not available for selection (par. 0027) such that only ingredients which are present and immediately available are presented to the user and can only be transferred into an activated state, i.e. ingredients presented to user, when the integrated control unit receives a confirmation of an at least partial processing of the purchasing list and more specifically as taught Buehler an activated step evaluated against ingredients needing to be restocked.
With respect to claim 9, Buehler teaches measurement of ingredients specific to recipes using a scale (par. 0347-0348) in addition to teaching the device is set according to location (par. 0455).  Thus it would have been obvious to one of ordinary skill in the art at the time the invention was filed to teach a desired presentation of recipe information as taught by both such as in the instant case such as a control unit designed to automatically convert a unit of measurement of ingredients of the selected recipe as a function of a region for the purchasing list as taught by Ringham (par. 0021 last 4 lines) thus providing the advantage of presenting the user with measurement recognizable due to a region specific standards such as Metric as further taught by Ringham (par. 0021 last 4 lines ).
With respect to claim 21, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to provide the ability to provide an automated purchasing list as taught by both and the ability to edit a purchasing list as is common and notoriously known by manually crossing out an ingredient which is not needed or crossing out an ingredient which has been purchased and a user interface which includes a display unit to enable the user to edit the purchasing list (par. 0031) via the display unit as taught by Ringham (par. 0035 last 4 lines touch screen) thus providing the notoriously known advantage of adding further ingredients to the purchasing list thus saving time and additional trips to the grocery store as taught by Ringham (par. 0008) relative needed ingredients (par. 0008) and delete ingredients not needed by simply unchecking items that are already on hand as further taught by Ringham (par. 0008)
Alternatively, with respect to claim 24, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to receives a confirmation of at least partial processing of the purchasing list (par. 0472 resupply) such as by visual inspection of quantity as taught by Buehler or relative a delivery received as taught by Buehler (par. 0472) or even by the id’d storage container used to identify and monitor the content level as further taught by Buehler (par. 0319) for its art recognized purpose of providing a list of only the recipes which the automated appliance can make as taught by Buehler (par. 0463)
With respect to claim 26, since Buehler recognizes and teaches recipe specific ingredients and providing a shopping list of needed ingredients for future determined meal planning (par. 0472) and since Ringham teaches a same shopping list as determined by recipe specific ingredients.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to further provide the user with option of adding additional ingredients in addition to the ingredients of the recipe specific list of ingredients as taught by Ringham (par. 0031) for its art recognized purpose of providing a user with a shopping list which is not limited to only a single meal but for future planning purposes additional ingredients which may be needed for additional pre-planned meals as taught by Ringham and desired by Buehler.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to further provide additional ingredients as is notoriously known of shopping lists thus providing a list which is not limited to a single meal but provides for menu planning thus providing the notoriously known advantage of saving time and additional trips to the grocery store as taught by Ringham (par. 0008).
Buehler teaches a user interface including a touch display (par. 0461).  Thus It would have been obvious to one of ordinary skill in the art at the time the invention was filed to provide the ability to provide an automated purchasing list as taught by both and the ability to edit a purchasing list as is common and notoriously known by manually crossing out an ingredient which is not needed or crossing out an ingredient which has been purchased and a user interface which includes a display unit which displays the purchasing list and which is configured as a touch display to enable the user to edit the purchasing list (par. 0031) via the display unit as taught by Ringham (par. 0035 last 4 lines touch screen) thus providing the notoriously known advantage of saving time and additional trips to the grocery store as taught by Ringham (par. 0008) relative needed ingredients (par. 0008) and not needed ingredients by simply unchecking items that are already on hand as further taught by Ringham (par. 0008)

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Buehler (20050193901) in view of Ringham et al. (20090083327) and Wolfe (8122815).
Though silent to wherein the electrically driven agitator and the electrical heating element are arranged at a bottom of the cooking vessel, Buehler teaches both for the same purpose of stirring and cooking food thus one of ordinary skill in the art would have been motivated to look to the art of stirring and cooking devices as taught by Wolfe.
Thus since both teach the same heating and agitating components relative the vessel, and since Wolfe teaches it is know to provide the same taught agitator and heating elements relative the bottom of the cooking vessel as opposed to the top and since applicants claims do not require any use of the apparatus but merely comprising.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to provide the same agitator and heating element as taught by Buehler at the bottom of the cooking vessel since such is an obvious modification as taught by Wolfe for the same purpose of stirring and cooking food.
In addition since the kitchen appliance as claimed is not used but merely for processing.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to provide the same agitator and heating element as taught by Buehler at the bottom of the cooking vessel since the mere placement of the same agitator and heating element as taught by Wolfe for the same purpose of stirring and cooking food would not produce unexpected or new results and since the placement of the agitator and heating element at the bottom of the vessel as taught by Wolfe, as opposed to the top as taught by Buehler would be an obvious matter of design choice relative a same appliance for stirring and cooking food as taught by both.

Response to Arguments
With respect to applicants urging directed to Buehler, it is initially noted Buehler teaches planned menus for the purpose and more specifically relative requested dishes and/or additional dishes (par. 0448).
Thus Buehler teaches the integrated control unit is configured to receive a selection of at least two recipes (par. 0432 “all requested dishes”; par. 0448 other dishes; par. 0463 list of possible dishes; par. 0472 planned menus), where it is noted the control unit “is configured to”, via the user interface (par. 0463).  Buehler teaches the integrated control unit determines at least one recipe-specific list of ingredients (par. 0443 and par. 0448 and par. 0449) for each of the selected (par. 0472 planned menus; par. 0443 and par. 0448 and par. 0449) where “determines” is taken with respect to list of ingredients (par. 0443, 0448, 0449) and the integrated control unit processes each of the recipe-specific list of ingredients in a separate purchasing list (par. 0472 evaluated relative each planned menu; par. 0463 recipe specific), where process is with respect to evaluated measurements of planned menu and combines the recipe-specific lists of ingredients in a combined purchasing list (par. 0472), i.e. combination of planned menus.
With respect to applicants urging there is no disclosure or suggestion in Buehler regarding the features that the integrated control unit processes each of the recipe-specific lists of ingredients in a separate purchasing list and combines the recipe-specific lists of ingredients in a combined purchasing list, importantly Buehler teaches the controller relative multiple meals and ingredient measurements for the purpose of combining to provide the combined purchase list.
With respect to new claim 26, in the instant case Ringham teaches a same shopping list as determined by recipe specific ingredients. 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to further provide the user with option of adding additional ingredients in addition to the ingredients of the recipe specific list of ingredients as taught by Ringham (par. 0031) for its art recognized purpose of providing a user with a shopping list which is not limited to only a single meal but for future planning purposes additional ingredients which may be needed for additional pre-planned meals as taught by Ringham and desired by Buehler.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to further provide additional ingredients as is notoriously known of shopping lists thus providing a list which is not limited to a single meal but provides for menu planning thus providing the notoriously known advantage of saving time and additional trips to the grocery store as taught by Ringham (par. 0008).
Buehler teaches a user interface including a touch display (par. 0461).  Thus It would have been obvious to one of ordinary skill in the art at the time the invention was filed to provide the ability to provide an automated purchasing list as taught by both and the ability to edit a purchasing list as is common and notoriously known by manually crossing out an ingredient which is not needed or crossing out an ingredient which has been purchased and a user interface which includes a display unit which displays the purchasing list and which is configured as a touch display to enable the user to edit the purchasing list (par. 0031) via the display unit as taught by Ringham (par. 0035 last 4 lines touch screen) thus providing the notoriously known advantage of saving time and additional trips to the grocery store as taught by Ringham (par. 0008) relative needed ingredients (par. 0008) and not needed ingredients by simply unchecking items that are already on hand as further taught by Ringham (par. 0008).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN N LEFF whose telephone number is (571)272-6527.  The examiner can normally be reached on M-F 8:30-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached at (571)270-34753475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEVEN N LEFF/             Primary Examiner, Art Unit 1792